MEMORANDUM **
California state prisoner Ras Adisa Gamba Oluwa appeals ‘pro se from the district court’s order denying his request to pursue his civil rights action in forma pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990). We affirm.
The district court properly denied Olu-wa’s IFP application because Oluwa is a three-strikes filer under 28 U.S.C. § 1915(g). Oluwa, “while a prisoner, filed more than fifty actions and appeals, at least three of which were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon which relief could be granted.” Oluwa v. Kuenzi, 2004 WL 937358, at * 1 (N.D.Cal.2004) (citing previous actions filed by Oluwa). Oluwa did not appeal that decision, resulting in a final judgment on his status as a three-strikes filer. The district court also correctly determined that Oluwa did not show that he was “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.